      Case 2:18-cv-02347-MTL Document 270 Filed 08/16/21 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Johnny Wheatcroft, et al.,                       No. CV-18-02347-PHX-MTL
10                  Plaintiffs,                       ORDER
11   v.                                               NOT FOR PUBLICATION
12   City of Glendale, et al.,
13                  Defendants.
14
15         Before the Court is Defendants’ Motion for Leave to File Under Partial Seal
16   Defendants’ Motion for Summary Judgment (Doc. 247), Defendants’ Motion for Leave to

17   File Non-Electronic Exhibits in Support of Defendants’ Motion for Summary Judgment
18   (Doc. 248), Plaintiffs’ Motion for Leave to File Non-Electronic Exhibits in Support of

19   Plaintiffs’ Response to Defendants’ Motion for Summary Judgment (Doc. 262),

20   Defendants’ Motion for Leave to File Under Partial Seal Defendants’ Reply in Support of
21   their Motion for Summary Judgment (Doc. 268), and Defendants’ Motion for Leave to File
22   Exhibits in Support of Defendants’ Reply in Support of their Motion for Summary

23   Judgment Under Seal (Doc. 269). Neither Defendants nor Plaintiffs filed a response in

24   opposition to any of these motions. The deadline to do so has expired.

25         The Court will first address the motions to seal. Defendants first seek leave to file

26   portions of their Motion for Summary Judgment and their Reply under seal because the
27   pleadings and certain exhibits contain sensitive information as to the minor Plaintiffs in
28   this case and Plaintiff Johnny Wheatcroft’s medical records. (Doc. 247 at 2; Doc. 268 at
      Case 2:18-cv-02347-MTL Document 270 Filed 08/16/21 Page 2 of 4



 1   1–2.) Because the Motion for Summary Judgment and Reply deal with a dispositive
 2   motion, Defendants “must meet the high threshold showing that ‘compelling reasons’
 3   support secrecy.” Kamakana v. City & Cnty. of Honolulu, 447 F.3d 1172, 1179–80 (9th
 4   Cir. 2006). The Court finds that Defendants have met this standard. See J.N. v. Or. Dep’t
 5   of Educ., No. 6:19-CV-00096, 2020 WL 589534, at *2 (D. Or. Feb. 5 2020) (finding the
 6   protection of a minor’s identity outweighed the presumption in favor of public access to
 7   court records); A.C. v. City of Santa Clara, No. 13-CV-03276, 2015 WL 4076364, at *2
 8   (N.D. Cal. July 2, 2015) (finding that the confidentiality concerns of medical records under
 9   the Health Insurance Portability and Accountability Act of 1996 outweighed the
10   presumption in favor of public access to court records). The Court will therefore grant these
11   two motions to seal (Docs. 247, 268).
12          Defendants also seek to file sealed exhibits in support of their Reply. (Doc. 269.)
13   Specifically, Defendants seek to file and seal Exhibits A–E. (Id.) These include three
14   exhibits that contain “still frames” of police body worn camera videos and two exhibits in
15   the form of deposition testimony, that rebut Plaintiffs’ response as to the minor’s alleged
16   emotional harm. (Id.) As mentioned above, Plaintiffs did not file a response in opposition
17   to this motion to seal. The Court agrees with Defendants that the still frames could be useful
18   in resolving the underlying motion for summary judgment. The Court also agrees that the
19   deposition testimony may be used to rebut arguments raised in Plaintiffs’ response to the
20   motion for summary judgment. Thus, the Court grants Defendants’ motion to file Exhibits
21   A–E under seal.
22          The Court now turns to both Defendants’ and Plaintiffs’ motions to file non-
23   electronic exhibits (Docs. 248, 262). Defendants seek leave to file the following non-
24   electronic exhibits in support of their Motion for Summary Judgment: (1) a compact disc
25   (“CD”) containing Officer Tolbert’s Body Worn Camera Video; (2) a CD containing
26   Officer Schneider’s Body Worn Camera Video; (3) a CD containing Officer Lindsey’s
27   Body Worn Camera Video; and (4) a CD containing Motel 6 Surveillance Video. (Doc.
28   248.) Plaintiffs seek leave to file the same non-electronic exhibits, except Officer Tolbert’s


                                                 -2-
         Case 2:18-cv-02347-MTL Document 270 Filed 08/16/21 Page 3 of 4



 1   body worn camera video. (Doc. 262.) The Court ordered the parties to file a joint
 2   supplemental brief addressing these non-electronic exhibits. (Doc. 263.) The parties timely
 3   filed a responsive brief. (Doc. 264.) After considering that joint supplemental brief, the
 4   Court will grant their requests as modified by this Order. The parties shall file the redacted
 5   videos, which are publicly available and have been released to the media, unsealed. See
 6   Doe 1 v. McAleenan, No. 18-CV-02349-BLF-VKD, 2019 WL 5208124, at *1 (N.D. Cal.
 7   Oct. 16, 2019). The parties shall also file the unredacted versions of the videos under seal.
 8   The motions (Docs. 248, 262) are therefore granted as modified above.
 9           Accordingly,
10           IT IS ORDERED granting Defendants’ Motion for Leave to File Under Partial
11   Seal Defendants’ Motion for Summary Judgment (Doc. 247). An unredacted version of
12   Defendants’ Motion for Summary Judgment, and unredacted versions of Exhibits 8, 19,
13   20, 21, and 22 and non-electronic Exhibits 9, 12, and 13 attached to Defendants’ Statement
14   of facts in Support of their Motion for Summary Judgment shall be sealed. As ordered
15   below, redacted versions of Exhibits 9, 12, and 13 shall be filed unsealed.
16           IT IS FURTHER ORDERED granting Defendants’ Motion for Leave to File
17   Non-Electronic Exhibits in Support of Defendants’ Motion for Summary Judgment (Doc.
18   248) as modified above and ordered below.
19           IT IS FURTHER ORDERED granting Plaintiffs’ Motion for Leave to File Non-
20   Electronic Exhibits in Support of Plaintiffs’ Response to Defendants’ Motion for Summary
21   Judgment (Doc. 262) as modified above and ordered below.
22           IT IS FURTHER ORDERED granting Defendants’ Motion for Leave to File
23   Under Partial Seal Defendants’ Reply in Support of their Motion for Summary Judgment
24   (Doc. 268).
25           IT IS FURTHER ORDERED granting Defendants’ Motion for Leave to File
26   Exhibits in Support of Defendants’ Reply in Support of their Motion for Summary
27
     
      The Court notes that this Order seals certain documents and non-electronic exhibits for
28   summary judgment purposes only. The Court is not inclined to seal anything for trial,
     should this case proceed to that stage.

                                                 -3-
      Case 2:18-cv-02347-MTL Document 270 Filed 08/16/21 Page 4 of 4



 1   Judgment Under Seal (Doc. 269). Defendants shall lodge Exhibits A–E, as referenced in
 2   their motion (Doc. 269), to be filed under seal.
 3          IT IS FINALLY ORDERED that by no later than August 27, 2021:
 4          1.     Defendants shall lodge unredacted versions of their Motion for Summary
 5   Judgment (Doc. 245) and unredacted versions of Exhibits 8, 19, 20, 21, and 22 attached to
 6   Defendants’ Statement of facts in Support of their Motion for Summary Judgment (Doc.
 7   246) for filing under seal by the Clerk of Court pursuant to this Order.
 8          2.     Defendants shall lodge an unredacted version of their Reply in Support of
 9   their Motion for Summary Judgment (Doc. 267) for filing under seal by the Clerk of Court
10   pursuant to this Order.
11          3.     Defendants shall lodge unredacted versions of Exhibits A–E outlined in their
12   Motion for Leave to File Exhibits in Support of Defendants’ Reply in Support of their
13   Motion for Summary Judgment Under Seal (Doc. 269) for filing under seal by the Clerk
14   of Court pursuant to this Order.
15          4.     Defendants shall file the four CDs referenced in their motion (Doc. 248) in
16   accordance with the policies and procedures of the Clerk of the Court. Defendants shall
17   file the redacted videos, which are publicly available and have been released to the media,
18   unsealed. Defendants shall also file the unredacted versions of the videos under seal.
19          5.     Plaintiffs shall file the three CDs referenced in their motion (Doc. 262) in
20   accordance with the policies and procedures of the Clerk of the Court. Plaintiffs shall file
21   the redacted videos, which are publicly available and have been released to the media,
22   unsealed. Plaintiffs shall also file the unredacted versions of the videos under seal.
23          Dated this 16th day of August, 2021.
24
25
26
27
28


                                                 -4-
